         Case 1:20-cv-01437-CKK Document 21-1 Filed 06/23/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                                 )
MOHAMED SOLTAN,                                  )          Civil Action No.: 20-cv-1437 (CKK)
    Plaintiff,                                   )
                                                 )
v.                                               )
                                                 )
                                                 )
HAZEM ABDEL AZIZ EL BEBLAWI                      )
    Defendant.                                   )
                                                 )

            DECLARATION OF ERIC L. LEWIS IN SUPPORT OF
PLAINTIFF MOHAMED SOLTAN’S OPPOSITION TO DEFENDANT’S MOTION FOR
          EXTENSION OF TIME TO FILE RESPONSIVE PLEADING

        ERIC L. LEWIS, pursuant to 28 U.S.C. §1746, hereby declares and states:

        1.      I am a partner in the law firm Lewis Baach Kaufmann Middlemiss PLLC, attorneys

for Plaintiff Mohamed Soltan (“Plaintiff”), and a member of the bar of this Court. I make this

affirmation in support of Plaintiff Mohamed Soltan’s Opposition to Defendant’s Motion for

Extension of Time to File Responsive Pleading.

        2.      On June 17, 2020, I, along with two of my partners, participated in a conference

call with Mr. Timothy M. Broas and Mr. Robert H. Bunzel, counsel for Defendant Hazem Abdel

Aziz El Beblawi (“Defendant”). On that call, Mr. Broas requested (i) a 60 day extension beyond

the date provided by the Federal Rules to answer or otherwise plead in respect of the complaint;

(ii) a thirty day period for Plaintiff to file an opposition to Defendant’s anticipated motion; and

(iii) 21 days thereafter for Plaintiff to file any reply.

        3.      In response to Mr. Broas’ request, I explained that, while it is my general practice

to extend courtesies to opposing counsel and to accommodate reasonable requests for extensions

of time, the very serious retaliatory actions taken by the Egyptian government, as detailed in our
        Case 1:20-cv-01437-CKK Document 21-1 Filed 06/23/20 Page 2 of 2




recent filings with the court, would necessarily have an impact on my view about any extensions

and I was not inclined to agree to an extension that would result in a delay in the requested

emergency status conference.

       4.      Mr. Bunzel indicated that counsel had read the papers we submitted, but that they

represent only Mr. Beblawi, who works for the IMF, and not the Egyptian government, and that

they have no control over events in Egypt. Mr. Bunzel then stated that there are substantial

jurisdictional and immunity defenses and that court proceedings as to Mr. Beblawi was “not

appropriate” until jurisdiction is resolved. Counsel requested a response to their extension request

and proposed briefing schedule by the end of the day.

       5.      I agreed to discuss with my client, Mr. Soltan, Defendant’s requests and to provide

a response before the end of the day.

       6.      Later that day, on June 17, I wrote to counsel for the Defendant and communicated

that Mr. Soltan declined to consent to any additional time specifically based on Defendant’s

position that he is unwilling to come to Court until the immunity and jurisdiction issues are

resolved. A copy of my letter to Mr. Broas and Mr. Bunzel, dated June 17, 2020, is attached as

Exhibit A to the Declaration of Timothy M. Broas dated June 18, 2020 (ECF #13-1).


I declare under penalty of perjury that the foregoing is true and correct.




Executed on: June 23, 2020
                                                                      Eric L. Lewis
